

117 HR 4053 IH: Defense Community Teacher Support Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4053IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Jackson (for himself, Mr. Cuellar, Mr. Lamborn, and Ms. Strickland) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide Federal student loan relief for teachers who work in a military impacted community.1.Short titleThis Act may be cited as the Defense Community Teacher Support Act.2.Loan forgiveness for teachers in military impacted communities(a)FFEL loansSection 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10) is amended—(1)in subsection (b)(1)(A)—(A)by inserting (i) before in a school;(B)by striking locations; and and inserting locations; or; and(C)by adding at the end the following:(ii)in a school in a military impacted community; and; (2)in subsection (c)(3)—(A)in the subsection heading, by inserting or serving military impacted communities after education;(B)in subparagraph (A)(ii), by striking and after the semicolon;(C)in subparagraph (B)(iii), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(C)an elementary school or secondary school teacher employed in a school in a military impacted community.;(3)in subsection (g)—(A)in paragraph (1)(A), by striking (b)(1)(A) and inserting (b)(1)(A)(i); and(B)by adding at the end the following: (4)Military connected teachersIn the case of an elementary school or secondary school teacher who is employed in a school in a military impacted community, is the spouse of a member of the armed forces, and is required to move as a result of the spouse's permanent change of station, the teacher may meet the 5-year teaching requirement of this section by teaching in multiple elementary schools or secondary schools in different military impacted communities.; and(4)in subsection (h), by striking Definition.— and all that follows through the term and inserting the following: Definitions.—For purposes of this section:(1)Military dependent studentThe term military dependent student means a student described in subparagraph (B) or (D)(i) of section 7003(a)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a)(1)).(2)Military impacted communityThe term military impacted community, when used with respect to a school, means a school served by a local educational agency for which not less than 20 percent (as rounded to the nearest whole percent) of the students in average daily attendance in all schools served by the local educational agency during the preceding school year were military dependent students for such year.(3)YearThe term.(b)Federal Direct LoansSection 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j) is amended—(1)in subsection (b)(1)(A)—(A)by inserting (i) before in a school;(B)by striking locations; and and inserting locations; or; and(C)by adding at the end the following:(ii)in a school in a military impacted community; and; (2)in subsection (c)(3)—(A)in the subsection heading, by inserting or serving military impacted communities after education;(B)in subparagraph (A)(ii), by striking and after the semicolon;(C)in subparagraph (B)(iii), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(C)an elementary school or secondary school teacher employed in a school in a military impacted community.;(3)in subsection (g)—(A)in paragraph (1)(A), by striking (b)(1)(A) and inserting (b)(1)(A)(i); and(B)by adding at the end the following:(4)Military connected teachersIn the case of an elementary school or secondary school teacher who is employed in a school in a military impacted community, is the spouse of a member of the armed forces, and is required to move as a result of the spouse's permanent change of station, the teacher may meet the 5-year teaching requirement of this section by teaching in multiple elementary schools or secondary schools in different military impacted communities.; and(4)in subsection (h), by striking Definition.— and all that follows through the term and inserting the following: Definitions.—For purposes of this section:(1)Military dependent studentThe term military dependent student means a student described in subparagraph (B) or (D)(i) of section 7003(a)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a)(1)).(2)Military impacted communityThe term military impacted community, when used with respect to a school, means a school served by a local educational agency for which not less than 20 percent (as rounded to the nearest whole percent) of the students in average daily attendance in all schools served by the local educational agency during the preceding school year were military dependent students for such year.(3)YearThe term.